DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 12-24 are pending in the instant application. Claims 12-24 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on March 13, 2020 has been considered and a signed copy of form 1449 is enclosed herewith.
REASONS FOR ALLOWANCE
The topical veterinary spot on or line on composition and method for the treatment or prevention of pyoderma or dermatitis in a non-human mammal in need thereof of the instant claims are novel and non-obvious over the prior art because of the limitations that 35 to 55 wt/v % dimethyl sulfoxide is used in the compositions and the compositions are dissolved in diethylene glycol monomethyl ether. The closest prior art is WO 2013/182990 A1 which discloses oxyclozanide-based veterinary worming compositions for administration to the skin (see English abstract) comprising 10-50% by weight of oxyclozanide; 5-30% by weight of a penetration agent which can be dimethyl sulfoxide (DMSO); and an organic solvent, wherein said solvent is preferably diethylene glycol monoethyl ether (see page 4 of the English translation of WO 2013/182990 A1). The prior art does not disclose a composition which fits within the scope of those of the claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.